Citation Nr: 1441540	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Board remanded the case for the RO to issue a statement of the case on an intertwined issue.  Such statement of the case was issued in November 2011 and the Veteran did not perfect his appeal as to that issue.  The issue of entitlement to total disability rating based on individual unemployability remains before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who is retired from the Board. 

Pursuant to 38 C.F.R. § 20.707, the Veteran has requested a new (videoconference) hearing before another Veterans Law Judge.

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing must be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

